Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2007-284528 and JP 2010-280877 cited in the information disclosure statement of 11 March 2021 have been considered with respect to the provided English translations. 
	Applicants’ submitted both JP 012-505269 and US 2011/0279022 in the information disclosure statement of 11 March 2021. These two reference are members of the same patent family. The US member has been considered and the Japanese language member has a line drawn through as a cumulative reference. Applicants are reminded that only one member of a patent family need be considered. 
	Applicants’ submitted both JP 012-505269 and WO 2004/084261 in the information disclosure statement of 11 March 2021. These two reference are members of the same patent family. The English language member has been considered and the Japanese language member has a line drawn through as a cumulative reference. Applicants are reminded that only one member of a patent family need be considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0198720.
This reference teaches a wavelength converting layer comprising a plurality of phosphor particles or grains, where the particles are encapsulated by a shell of cerium free yttrium aluminum garnet and a light emitting device comprising the layer. Cerium free yttrium aluminum garnet has the formula Y3Al2(AlO4)3. Pargraph [0031] teaches the layer can be a ceramic phosphor element and paragraph [0043] teaches the layer is formed by electrophoretic deposition, which means the layer is formed from the encapsulated phosphor particles. Paragraphs [0046] and [0047] teaches the phosphor can be a cerium (III) doped garnet phosphor, which has the same garnet structure as the cerium free yttrium aluminum garnet shell. A well-known cerium (III) doped garnet phosphor is Lu3Al2(AlO4)3:Ce+3, as shown by the art of record, and thus one of ordinary skill in the art would have found it obvious to use this well-known phosphor as the cerium (III) doped garnet phosphor in the layer taught by the reference. Paragraph [0047] teaches the shell has the thickness of 1.5-400 nm, or 0.001.5-0.4 microns. This thickness range falls within the claimed thickness. The reference suggests the claimed composite and light emitting device. 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a ceramic composite formed from composite particles having an average particle diameter of 6.5-10 microns, where each composite particles has the structure of a phosphor coated with a coating layer, where the coating layer has a thickness of 1-450 nm and where both the phosphor and the coating layer have identical garnet structures. 
3Al2(AlO4)3:Ce+3coated with a coating layer of Lu3Al2(AlO4)3, where the coating layer has a thickness of 1-450 nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/8/22